Citation Nr: 0842833	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for asbestosis has been received. 

2.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD), due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from November 1960 to July 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision in 
which the RO found that new and material evidence to reopen a 
claim for service connection for asbestosis, diagnosed as 
COPD, had not been submitted.  The veteran filed a notice of 
disagreement (NOD) in March 2005, and the RO issued a 
statement of the case (SOC) in November 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2005.

In an October 2006 letter, the veteran was informed that he 
was scheduled for a Board hearing at the RO in December 2006.  
However, the record indicates that the veteran withdrew his 
request for a hearing in November 2006.

In the November 2005 SOC, the RO addressed the claim on the 
merits.  However, regardless of the RO's actions, the Board 
has a legal duty under 38 U.S.C.A. § 5108 and 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the previously denied claim has 
been received-and, in view of the Board's favorable decision 
on the request to reopen-the Board has characterized the 
appeal as encompassing the two matters set forth on the title 
page.  Further, given the veteran's assertion that he has a 
lung disorder due to asbestos exposure, the Board has further 
characterized the reopened claim as listed on the title page.

In Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the "'factual basis' of a claim 
for purposes of 38 U.S.C. § 7104(b) is the veteran's disease 
or injury rather than the symptoms of the veteran's disease 
of injury."  In this case, it is clear that the veteran was 
claiming a lung disorder due to asbestos exposure in his 
claim of 2001 and, as such, the veteran's April 2004 claim 
must be construed as an attempt to reopen his previously 
denied claim for service connection for a lung disorder due 
to asbestos exposure.

The Board's decision on the request to reopen a claim for 
service connection for asbestosis is set forth below.  The 
claim for service connection for a lung disorder, to include 
COPD, due to asbestos exposure is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In an April 2002 rating decision, the RO denied the 
appellant entitlement to service connection for asbestosis.  
Although the appellant initiated an appeal of the decision, 
he did not perfect an appeal by filing a timely substantive 
appeal.

3.  The evidence received since the April 2002 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2002 RO decision that denied service connection 
for asbestosis is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
asbestosis (recharacterized as a lung disorder, to include 
COPD, due to asbestos exposure) are met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the Board's favorable disposition of the request to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

II.  Claim to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. §§ 1110, 1131l 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In an April 2002 rating decision, the RO denied the veteran 
entitlement to service connection for asbestosis.  Although 
the veteran initiated an appeal of the decision, he did not 
perfect an appeal by filing a timely substantive appeal 
following the issuance of a SOC.  Hence, the decision is 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the veteran filed a request to reopen what he 
characterized as a claim for service connection for a lung 
disorder due to asbestos exposure in April 2004.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 
C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the April 2002 rating decision, the RO denied the veteran 
entitlement to service connection for asbestosis because, 
although he was exposed to asbestos in service, medical 
evidence did not show that he had asbestosis or any other 
disability due to asbestos exposure, to include his COPD, 
which was attributed to smoking.  The evidence then before 
the RO included service treatment records, VA outpatient 
treatment records, and a report of VA examination conducted 
in January 2002.  

Since the April 2002 decision, evidence added to the claims 
file includes VA outpatient treatment records.  Of note, a 
January 2004 pulmonary consult reflects that the exact 
etiology of the restrictive component of the veteran's lung 
disease is unknown but there are likely several contributing 
factors, including his history of asbestos exposure.  The 
above evidence had not been considered by agency adjudicators 
in connection with the previously denied claim, and the 
evidence is not cumulative or redundant of evidence 
previously of record.  Thus, it constitutes "new" evidence.  
Moreover, since the evidence suggests that the veteran's COPD 
may be associated with asbestos exposure, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  Under these circumstances, the 
Board concludes that the criteria for reopening the matter 
previously characterized as a claim for service connection 
for asbestosis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for asbestosis has 
been received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the recharacterized claim for service connection 
for a lung disorder, to include COPD, due to asbestos 
exposure, on the merits, is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, as noted above, VA medical records show 
that the veteran currently has COPD and that asbestos 
exposure in service may have contributed to the development 
of the disorder.  While a January 2002 VA examiner opined 
that the veteran's tobacco exposure was a contributing factor 
in the development of his COPD and an August 2003 VA 
physician stated that the veteran does not suffer from 
interstitial lung disease-asbestosis or mesothelioma-
related to asbestos, as the aforementioned evidence 
"indicates" that there "may" be a nexus between his COPD 
and in-service asbestos exposure, a VA examination to obtain 
a medical opinion addressing these points is warranted.  See 
McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at a VA medical facility.  The 
veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the reopened claim.  See 38 C.F.R. § 3.655(b) 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the veteran to undergo further 
examination, and to ensure that all due process requirements 
are met, the RO should give the veteran another opportunity 
to present information/evidence pertinent to the reopened 
claim.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, the disability rating and 
effective date-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Board notes that the record contains outpatient treatment 
records from the Nashville VA Medical Center (VAMC) through 
January 2004.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of treatment from the above VAMC since 
January 2004.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
records of treatment for the veteran's 
COPD or other respiratory disorder from 
the Nashville VAMC since January 2004, 
following the current procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal 
facilities.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), as appropriate, and the RO 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records/responses received 
are associated with the claims file, or, 
the time period for the veteran's response 
expires, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

The physician should clearly identify all 
current respiratory disability/ies, to 
include COPD.  With respect to each 
diagnosed disability, the physician should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
any such disability is the result of 
injury or disease incurred or aggravated 
in service, to specifically include 
asbestos exposure.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a lung disorder, to include 
COPD, due to asbestos exposure.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


